

115 HR 2830 IH: Methane Emissions Mitigation Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2830IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Veasey (for himself, Mr. Curbelo of Florida, and Mr. Mast) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo authorize methane leak detection and mitigation research activities by the Department of Energy.
	
 1.Short titleThis Act may be cited as the Methane Emissions Mitigation Act. 2.FindingsThe Congress finds that—
 (1)methane is a valuable, energy-dense fuel source composing the majority of natural gas; (2)in 2014, the United States lost more than 9.8 million metric tons of natural gas, worth almost $2 billion, through methane leaks and intentional releases throughout the oil and gas system;
 (3)the comparative impact of methane on climate change is more than 25 times greater than carbon dioxide over a 100-year period, and more than 80 time greater over a 20 year period; and
 (4)identifying and eliminating leaks is a necessary step in fighting climate change, and additional research is necessary to further commercialize leak detection and mitigation technologies.
			3.Methane leak detection and mitigation research
 (a)RequirementThe Secretary of Energy shall carry out a program of research and development in methane leak detection and mitigation.
 (b)Program goalThe Secretary shall set a goal of developing a variety of technologies that— (1)enable United States natural gas operations to eliminate methane leaks by fiscal year 2025; and
 (2)cost less to purchase and operate than the market value of the gas that would have leaked but for such technologies.
 4.Technology demonstration prize competitionThe Secretary of Energy shall carry out a methane leak detection and mitigation technology demonstration prize competition under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
		5.Technology clearinghouse program
 (a)Establishment of programThe Secretary of Energy shall establish and promote a program to encourage technological innovation in development and commercialization of methane leak detection and mitigation technology.
 (b)Elements of programThe program described in subsection (a) shall include— (1)the establishment of a centralized Federal clearinghouse for public access to information relating to technologies and best practices for methane leak detection and mitigation;
 (2)the issuance of announcements seeking unique and innovative technologies to advance the mission of the Department under this Act; and
 (3)the provision of information for persons seeking guidance on how to pursue proposals to develop or deploy technologies that would reduce methane emissions, including information relating to industry technology acquisition practices.
 (c)CoordinationIn carrying out this section, the Secretary’s designated officers shall coordinate with the Department of Energy’s Office of Technology Transitions.
 6.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out this Act $25,000,000 for each of fiscal years 2017 through 2025.
		